o f f i c e o f t h e c h i e f c o u n s e l department of the treasury i n t e r n a l r e v e n u e s e r v i c e w a s h i n g t o n d c date number release date conex-110419-11 uil the honorable lamar alexander united_states senator market street suite knoxville tn attention --------------------- dear senator alexander this letter responds to your inquiry dated date on behalf of your constituent - ------------------------ ------------ asked about the one-year limitation on deducting business travel_expenses a taxpayer who is temporarily away from home in pursuit of a trade_or_business may deduct all ordinary and necessary business_expenses the taxpayer pays or incurs while traveling including expenses for meals_and_lodging sec_162 of the internal_revenue_code the code this provision is an exception to the general_rule that taxpayers may not deduct personal living or family_expenses sec_262 of the code in general a taxpayer’s home for tax purposes is the location of the taxpayer’s principal_place_of_business or where the taxpayer normally works if a taxpayer secures employment permanently or for an indefinite period of time in a new location the new location becomes the taxpayer’s tax_home the taxpayer’s expenses of living at the new location are nondeductible personal expenses rather than deductible business_expenses however if a taxpayer secures only temporary employment in a new location the taxpayer does not change tax homes the taxpayer is treated as traveling away from his or her tax_home for business purposes and the taxpayer may deduct expenses for conex-110419-11 meals_and_lodging at the temporary work site as business_expenses under sec_162 of the code therefore if a taxpayer secures employment in a new location the taxpayer must determine whether he or she has changed tax homes as ------------ notes in his letter sec_162 of the code provides that a taxpayer who travels to a single location to work for more than one year is not temporarily away from home and cannot deduct travel_expenses the congress added this one-year_rule to sec_162 of the code in section of the energy policy act of public law number the internal_revenue_service lacks the authority to modify the statutory rule administratively i hope this information is helpful if you have any questions please contact me or ------- --------------------------------------------------------------- at -------------------- sincerely george j blaine associate chief_counsel income_tax accounting
